DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 04/19/2022. Claims 1, 8, and 10 have been amended. Claims 1-12 are pending and directed towards METHOD FOR ESTABLISHING A SECURE WIRELESS CONNECTION. Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Smadar Gefen (Reg. No. 67,090) on April 21, 2022.
The application has been amended as follows:
Claim 1. (Currently Amended) A method for establishing a secure wireless connection between a first electronic device and a second electronic device, the method comprising:
generating, on a server, a temporary code; 
registering, on the first electronic device, the temporary code, wherein the temporary code is registered on the first electronic device by a user of the first electronic device; 
sending, from the server to the second electronic device via a wired connection, the temporary code;
determining, on the first electronic device, a first temporary credential being an output from a first key derivation function using the temporary code as input; 
determining, on the second electronic device, a second temporary credential being an output from a second key derivation function using the temporary code as input; 
establishing, using the first temporary credential and the second temporary credential, a temporary wireless connection between the first electronic device and the second electronic device; 
determining, on the second electronic device, a secure credential; 
sending, from the second electronic device to the first electronic device, the secure credential via the temporary wireless connection; and 
establishing, using the secure credential, the secure wireless connection between the first electronic device and the second electronic device.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Palin et al. U.S. Patent Pub. No. 2016/0212147 A1 and Jang et al. U.S. Patent Pub. No. 2017/0149873 A1.
Palin discloses a method includes receiving, by an apparatus, from a remote server, a message including information about at least one device, the message including a second encryption key of the at least one device and an encrypted object encrypted with a first encryption key of the at least one device; transmitting, by the apparatus, an encrypted message that includes the encrypted object, encrypted with the second encryption key of the at least one device; and receiving, by the apparatus, from the at least one device, a message identifying or describing the at least one device, only if the at least one device has determined that the message transmitted by the apparatus is valid.
Jang discloses a method for easily pairing a plurality of client devices, and enabling the paired client devices to easily share content. A cloud server includes: an authentication code generator configured to generate an authentication code that is used for pairing between a control device and a plurality of output devices; a communication unit configured to transmit the generated authentication code to the control device, and to receive an authentication code input to the plurality of output devices; an authentication unit configured to compare the authentication code transmitted to the control device to the authentication code input to the plurality of output devices to perform authentication for the pairing; and a format converter configured to convert a format of content that is to be transmitted to at least one output device of the plurality of output devices into an output format of the at least one output device.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “A method for establishing a secure wireless connection between a first electronic device and a second electronic device, the method comprising: […] sending, from the server to the second electronic device via a wired connection, the temporary code; determining, on the first electronic device, a first temporary credential based on the temporary code being an output from a first key derivation function using the temporary code as input; determining, on the second electronic device, a second temporary credential based on the temporary code being an output from a second key derivation function using the temporary code as input; establishing, using the first temporary credential and the second temporary credential, a temporary wireless connection between the first electronic device and the second electronic device; determining, on the second electronic device, a secure credential; sending, from the second electronic device to the first electronic device, the secure credential via the temporary wireless connection; and establishing, using the secure credential, the secure wireless connection between the first electronic device and the second electronic device.” In combination with other claimed limitations. Independent claims 8 and 10 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 8, and 10) obvious. For these reasons claims 1, 8, and 10 are deemed to be allowable over the prior art of record, and claims 2-7, 9, and 11-12 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492